Citation Nr: 0108336	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-08 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an original disability rating higher than 
10 percent for a bilateral hearing loss disability.

2.  Entitlement to an original compensable disability 
evaluation for hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had active service from November 1957 until July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for bilateral 
hearing loss with an assigned 10 percent disability 
evaluation, and service connection for hiatal hernia, with an 
assigned non-compensable (0 percent) disability rating.

As discussed below, the issue of entitlement to a compensable 
disability evaluation for hiatal hernia will be remanded.  


FINDINGS OF FACT

1.   The veteran's hearing loss is manifested by pure tone 
threshold averages greater than 110 decibels for the right 
ear and 36 decibels for the left ear, with speech recognition 
ability of 52 percent for the right ear and 96 percent for 
the left ear, resulting in Level XI hearing in the right ear 
and Level I hearing in the left ear.   

2.  The veteran's hearing loss disorder does not present an 
exceptional or unusual disability picture.

CONCLUSIONS OF LAW


1.  The criteria for an original disability rating higher 
than 10 percent for the veteran's service-connected bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155 and 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, and 4.87, 
Diagnostic Code 6100 (2000).

2.  The evidence does not warrant further referral to the 
appropriate VA official for consideration of an 
extraschedular rating for the veteran's hearing loss.  
38 C.F.R. § 3.321(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, especially 
the more recent evidence, which consists of the report of a 
VA examination conducted in 1999, and the report of a private 
audiometric examination that was conducted in 1992 that was 
submitted by the veteran in April 2000.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (2000).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran where the 
evidence of record does not reflect the current state of the 
veteran's disability.  Green v. Derwinski, 1 Vet. App. 121 
(1991) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  
However, in this case, even though the RO did not have the 
benefit of the explicit provisions of VCAA, VA's duties with 
respect to the veteran's claim have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.   The veteran has been 
notified that evidence showing an increase in the severity of 
his hearing loss is necessary to substantiate his claim.  The 
rating decision, as well as the statement of the case (SOC) 
and supplemental statement of the case (SSOC) adequately 
informed the veteran of the criteria required for the 
assignment of a higher rating.    The Board finds that the 
discussions in the rating decision, SOC, SSOC and RO letters 
sent to the veteran properly informed him of the information 
and evidence needed to substantiate a higher rating and 
complied with VA's notification requirements.

Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2000).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  VA 
regulations do not require that a claimant undergo 
reexamination in all cases, but rather only when there is 
evidence suggesting a material change in the veteran's 
disability.  38 C.F.R. §§ 3.326(a) and 3.327(a) (2000); cf. 
Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

Furthermore, neither the veteran nor his representative has 
referenced to any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of this claim.  In fact, following the submission of his 
substantive appeal, the veteran submitted the last piece of 
medical information pertaining to his hearing loss 
disability, which predates the last VA examination and he has 
not reported receiving any private medical treatment 
thereafter.  There is simply no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected hearing loss since he was last 
examined. 

As noted, the veteran was provided a VA examination in 1999 
which was comprehensive and provided the necessary 
information.  There is more than sufficient evidence of 
record to decide this claim properly.  In the circumstances 
of this case, a remand of the issue of increased rating for 
hearing loss would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.). The Board finds 
that VA has satisfied its duties to inform and assist the 
veteran in this case.  There is sufficient evidence to fairly 
rate the service-connected disability.  See also VAOPGCPREC 
11-95 (the duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted).

Further development and further expending of VA's resources 
is not warranted.  Any "error" to the appellant resulting 
from this Board decision does not affect the merits of his 
claim or his substantive rights, for the reasons discussed 
above, and would be therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2000).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2000).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  

The veteran's hearing loss is rated under Diagnostic Code 
6100.  On June 10, 1999, regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4, which 
contains the rating criteria for evaluating a hearing loss 
disorder.  However, since the new regulations were effect 
when the rating decision on appeal was made, and the RO has 
already considered the claim under the new regulations, there 
is no need for the Board to consider the case under the old 
criteria or to ascertain which version would be most 
favorable to his claim.  In any event, the amended 
regulations did not result in any substantive changes.  

Disability evaluations for bilateral hearing loss disability 
range from noncompensable to 100 percent based on the degree 
of organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1000, 2000, 
3000, and 4000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  The evaluations derived from the 
schedule are intended to make allowance for improvement by 
hearing aids.  Hearing impairment will be evaluated solely on 
pure tone averages when either the examiner certifies that 
use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

When the pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz are 55 decibels or more, the level of hearing 
impairment will be determined based on either the degree of 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second or solely on pure tone 
averages, whichever results in the higher auditory acuity 
level.  Each ear will be evaluated separately.  When the pure 
tone threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the appropriate evaluation 
will be determined based on either the degree of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by a pure tone 
audiometry test in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second or solely on pure tone averages, 
whichever results in the higher auditory acuity level.  The 
resulting auditory acuity level will then be elevated to the 
next higher auditory acuity level.  Each ear will be 
evaluated separately.  38 C.F.R.§ 4.86.

The report of the October 1999 VA examination for 
compensation purposes notes that the veteran exhibited pure 
tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

90
110+
95
110+
LEFT

30
40
25
55

These findings reflect an average pure tone threshold of over 
110 decibels in the right ear and 36 decibels in the left 
ear.  Speech audiometry revealed speech recognition ability 
of 52 percent in the right ear and 96 percent in the left 
ear.  The examiner reported that the pure tone testing in the 
right ear disclosed severe to profound sensorineural hearing 
loss.  There was mild to moderately severe sensorineural 
hearing loss in the left ear.  He was referred to ear, nose 
and throat clinic for follow-up tests to rule out 
retrocochlear pathology.  

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has clarified that the "[a]ssignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The Board finds the results of specific testing 
conducted by skilled individuals to be more probative than 
the lay opinions.  The clinical findings fall directly within 
the criteria for a 10 percent evaluation under the provisions 
of 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to his 
hearing loss, the Board is constrained to abide by VA 
regulations.  In light of the above, the Board finds that the 
preponderance of the evidence is against his claim for a 
higher disability rating for his bilateral hearing loss.  The 
assigned 10 percent disability rating is appropriate based on 
the audiometric results.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

While the Board does not have the authority to grant an 
extra-schedular evaluation in the first instance, it does 
have the jurisdiction to address the issue when the veteran 
or his representative has raised it, and it is not precluded 
from reviewing an RO determination that referral is not 
warranted and confirming that decision.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  The Board is also not precluded from 
concluding, on its own, that referral for extraschedular 
consideration is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996) (BVA may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or reach such a conclusion on its 
own) (emphasis added).   See VAOPGCPREC 6-96; Floyd, 9 Vet. 
App. at 95 (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required). 

It appears that the RO considered whether such referral was 
warranted.  It should be noted that the schedular evaluations 
for hearing loss are not inadequate.  As fully detailed 
above, higher disability ratings are available for hearing 
loss where specific objective criteria are met as shown by 
audiometric evaluations and speech discrimination tests, but 
the veteran does not meet the schedular criteria for a higher 
disability rating.  Further, it does not appear that the 
veteran has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluation for his level 
of hearing impairment.  The veteran has not required any 
periods of hospitalization, nor has he required any extensive 
outpatient treatment for this condition, and there is no 
evidence in the claims file to suggest marked interference 
with employment as a result of this condition that is not in 
any way unusual or exceptional, such that the schedular 
criteria do not address it.  

The Board therefore agrees with the RO's conclusion that 
referral for extraschedular consideration is not warranted in 
this case.  In the absence of any evidence that reflects that 
this disability is exceptional or unusual such that the 
regular schedular criteria are inadequate to rate it, 
referral for consideration of an extraschedular rating is not 
in order.


ORDER

The assignment of an original evaluation higher than 10 
percent for bilateral hearing loss is denied.


REMAND

The veteran also claims that he should be granted an original 
compensable evaluation for hiatal hernia.  The evidence 
reflects that the veteran underwent a VA Esophageal and 
Hiatal Hernia examination in August 1999.  The impression was 
hiatal hernia and a barium swallow was recommended.  There is 
no indication from the evidence of record that a barium 
swallow, as recommended, was undertaken or whether the 
veteran had refused such a test  Accordingly, the Board is of 
the opinion that a contemporaneous and thorough VA 
examination is warranted. See Hayes v. Brown, 9 Vet. App. 67, 
74 (1996); Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Inasmuch as the issue of an increased (original) evaluation 
for the hiatal hernia need to be remanded for evidentiary 
development, the RO should ensure full and complete 
compliance with the enhanced duty-to-notify and duty-to-
assist provisions enacted by the VCAA, as this claim was 
pending as of the date of passage of this law.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation changes after a claim has been filed, but before 
administrative or judicial appeal process has concluded, the 
version most favorable to claimant should apply).  A recent 
decision of the Court specifically held that all provisions 
of the VCAA are potentially applicable to claims pending on 
the date of the VCAA's enactment, to include the increased 
rating claims at issue in the appealed case before the Court, 
and that concerns of fundamental fairness and fair process 
demanded further development and readjudication under the 
VCAA by the lower adjudicatory authority (the Board and RO).  
See Holliday v. Principi, No. 99-1788 (U. S. Vet. App. Feb. 
22, 2001).  

Regarding its authority to review the Board's decision on 
appeal, the Court in Holliday stated that even assuming that 
it could divine in the first instance on the particular facts 
of a particular case that no amount of additional evidence 
could change an adverse outcome, it could not obviate in the 
first instance the requirement for the Secretary to provide 
notice to the claimant as to what was required for a claim to 
be successful under the VCAA's newly-created duty-to-notify 
provisions, 38 U.S.C. §§ 5102(b), 5103(a).  Id.  The Board 
must therefore remand the veteran's claim seeking an 
increased rating for his hiatal hernia because it has not 
been developed at the RO-level under the VCAA provisions.  
Id.; see also VAOPGCPREC 3-2001, dated January 21, 2001 
(addresses readjudication of finally denied claims under the 
VCAA).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the veteran and 
request that he provides a list of any VA 
and/or private physicians and/or medical 
facilities where he has received medical 
treatment for his hiatal hernia.  The RO 
should obtain all medical records from 
all sources reported by the veteran and 
associate them with the claims folder.  

2.  The RO should then schedule the 
veteran for a comprehensive VA medical 
evaluation to ascertain the nature and 
severity of his hiatal hernia disorder.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  If the barium swallow that 
was recommended during the VA 
examination was conducted, the report 
should be obtained and associated with 
the claims file prior to the examination 
of the veteran.  All tests deemed 
necessary by the examining physician 
should be conducted, and the physician 
should review the results of any testing 
prior to the completion of the 
examination report.  The examiner should 
comment as to all residual 
symptomatology that are part of or the 
result of a hiatal hernia.  The report 
of the examination should be associated 
with the veteran's claims folder.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. Specific 
attention is directed to the examination 
report to ensure that it is in compliance 
with the directives of this REMAND.  If 
it is not, it should be returned to the 
examiner for correction.

4.  The veteran should be given adequate 
notice of the requested examination.  If 
he fails to report for the examination, 
this should be noted in the claims folder 
and a copy of notification(s) of the 
examination should be associated with the 
claims folder.

5.   The RO should then review the file 
and readjudicate the claim for a higher 
(original) evaluation for the veteran's 
hiatal hernia.  The RO should address 
this claim after ensuring that all duty-
to-notify and duty-to-assist provisions 
have been fulfilled in accord with the 
VCAA.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to any pertinent formal or informal 
guidance that is provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  In connection with this 
action, all appropriate evidentiary-
medical development should be undertaken 
and all raised theories of entitlement 
considered.

6.  The veteran is hereby notified that 
it is the veteran's responsibility to 
report for the examination and to 
cooperate in the development of the case, 
and that the consequences of failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.


If the benefit sought on appeal remains denied, the RO should 
provide the veteran and his representative an adequate 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on his claim for benefits as ordered by this 
REMAND, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  The RO should allow the veteran an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals




 



